Citation Nr: 1126505	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection to left upper extremity weakness, to include as secondary to hypertension.

4.  Entitlement to service connection to left lower extremity weakness, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to February 1976.  He had additional service with the New Jersey Army National Guard from September 1977 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Newark, New Jersey regional office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues on appeal in January 2010 for additional development.   The Board finds the additional notice and development has been completed, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's reports of in-service rafting accident and ensuing suicide attempt are not credible and there is no credible supporting evidence of an in-service stressor.

2.  A current psychiatric disability is not the result of a disease or injury in service.

The Veteran's hypertension is not the result of an in-service disease or injury; and was first demonstrated many years after service.

3.  The Veteran's left upper extremity weakness is not the result of an in-service disease or injury.

4.  The Veteran's left lower extremity weakness is not the result of an in-service disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112(a), 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for service connection for left upper extremity weakness have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2010).  

4.  The criteria for service connection for left lower extremity weakness have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b); 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letters issued in December 2003, prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  By way of August 2006 and February 2010 letters, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  While these letters were furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in May 2010.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the August 2006 and February 2010 letters.  The February 2010 letter also reflect compliance with the notification instruction in the January 2010 Board remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board finds that VA fulfilled its duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, National Guard records and private medical records.  The RO also obtained records from the Marine Corps Research Center to help the Veteran verify his reported stressor as detailed in November 2004 correspondence.  Additionally, the Veteran was provided proper VA examinations in February 2010 in connection with his claims and in accordance with the January 2010 Board remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the examiners conducting the February 2010 VA examinations did not have the National Guard records available for review.  This was contrary to the instructions contained in the Board's remand.  However, the National Guard records contain no information that supports that the Veteran's claims.  Thus, the Board finds that the absence of these records for review does not affect the adequacy of the examination reports.  Barr.

The agency or original jurisdiction substantially complied with the remaining instructions in the Board's remand by obtaining National Guard records and affording the Veteran examinations that contained adequate opinions.  D'Aries.    

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including hypertension, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because the Veteran is not service connected for any disability, it is not necessary to determine which version of the regulation is applicable.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, a Veteran did not engage in combat with the enemy or the alleged stressor is not combat related, or fear of hostile military or terrorist activity then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f); 75 Fed. Reg. 39,852, July 13, 2010 (to be codified at 38 C.F.R. § 3.3049f)(3)); see Zarycki, 6 Vet. App. 91, 98 (1993).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence, except in the case of a stressor based on personal assault, cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Court has also held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will consider all psychiatric diagnosis raised by the record.  

Service treatment records showed that the Veteran denied having nervous trouble or depression upon entering service.  May 1974 Report of Medical History, dated in May 1974.  Similarly, no psychological findings were made during clinical examination.  Entrance examination report, dated in May 1974.  Service treatment records, dated in June 1975, showed that the Veteran received emergency treatment for unknown drug ingestion.  A psychological consultation was ordered in connection with treatment.  

The Veteran admitted to taking an unknown drug.  The psychiatrist diagnosed immature personality with hysterical features that existed prior to service.  He recommended an administrative separation, as he believed that psychiatric treatment would not be beneficial.  The Veteran's military commander also submitted an undated letter regarding the Veteran's occupational performance.  He believed that the Veteran exhibited irrational behaviors and was emotionally labile.  The Veteran's separation examination, dated in February 1976, did not reflect any psychiatric findings.  He received an honorable discharge the same month.  

National Guard personnel records, dated in August 1983, showed that the Veteran underwent a psychiatric evaluation as part of a security clearance.  The examiner reviewed the Veteran's active service record and interviewed the Veteran.  He observed the Veteran to be properly groomed and able to communicate in an appropriate manner.  He concluded that the Veteran did not have a psychiatric disorder.  

The Veteran reported an in-service stressor in an August 2003 statement.  He stated that he participated in a raft exercise.  During the exercise a unit member panicked over his limited swimming ability and could not be controlled.  The commander instructed the group to let the panicked member drown.  The Veteran disobeyed this order and rescued the panicked member.  He felt terrible about the incident.  

The Veteran underwent a VA PTSD examination in December 2003.  The examiner did not have the claims file available for review.  The Veteran recalled that his entire squad had drowned during a raft exercise.  However, he was able to swim back to shore with one other squad member.  He affirmed having sleep disturbances and hypervigilance of a moderate severity during the past several years.  He also reported socially isolative behaviors.  Mental status examination showed appropriate hygiene and a depressed mood.  The examiner judged communication and perception to be normal.  She also deemed insight, judgment, and impulse control to be fair.  She diagnosed PTSD.

From November 2003 through March 2004, the Veteran participated in a VA residential program for homeless Veterans.  As part of his intake interview with a social worker in October 2003, he reported the raft accident during service.  He stated that he had been able to save one squad member and that several others drowned.  He added that he had tried to commit suicide following the incident.  The social worker also noted depression.  She referred the Veteran for further psychiatric consultation.   The psychiatric consultation showed that the Veteran had chronic anxiety and depressive symptoms and used various coping behaviors.  The psychiatrist noted the history of drug abuse.  When asked about service, the Veteran did not mention the rafting incident.  Instead, he reported being hospitalized for a week after taking an unknown illicit drug as a suicide attempt.  The assessments included ruled out PTSD.   

The discharge notes from the VA residential program reflected that the Veteran had completed a substance abuse program.  He remained stable and denied depression.  He received a pass to attend legal proceedings, but did not return.  Due to his unknown whereabouts, the treatment provider gave him an irregular discharge.  He recommended that the Veteran follow up in the mental health clinic once a week, attend drug addiction support groups, and abstain from alcohol and illicit drugs.    

The Veteran received a mental health consultation in October 2004 for PTSD type symptoms.  He described noticing his irritable behavior and anger management difficulties after drug cessation.  He believed his behavior problems started during military training that emphasized toughness and aggressiveness.  He also started abusing alcohol and cited inpatient treatment in March 1975.  He recalled several angry confrontations with superiors.  He apparently did not report the raft accident.  Currently, the Veteran had a restraining order from his wife due to his aggressive behavior.  He believed she provoked him and accepted minimal responsibility for behavior.  

Mental status examination showed full orientation without cognitive deficiency.  The examiner noted the Veteran continued to express irritability and anger.  He noted that insight and judgment were acceptable, although the Veteran continued to externalize responsibility for his current problems.  The examiner ruled out depressive disorder with anxious features and considered a mixed personality disorder diagnosis.  

The Veteran submitted a November 2004 statement regarding the raft accident during service.  He reported being stationed at Fort Pendleton, California in the spring of 1975 and participating in a rafting exercise.  They lost control of the raft in the open water.  The Veteran was able to assist a squad member, and they were picked up by another raft; although he also reports that they swam to the beach.  The other members of the squad perished.  He identified the surnames of the two sergeants on the raft that saved him.  He reported that he did not speak of this incident for over twenty five years.  

The Veteran underwent a VA psychiatric examination in July 2005.  The examiner reported a careful review of the claims file and noted the relevant psychiatric history.  The Veteran recalled the in-service raft incident.  He stated that he was aboard a raft with eight other people during a reconnaissance mission.  While aboard, they lost control of the raft.  One member was a poor swimmer and the Veteran rescued him; however, the other men drowned.  He reported intrusive thoughts about the incident on a daily basis, avoidant behavior, and increased arousal.  Mental status examination was notable for flat affect, anxiety, and sleep disturbance.  The examiner diagnosed PTSD based upon an unverified event and major depressive disorder.  He noted that the PTSD diagnosis was dependent on the stressor being verified.  However, he believed the major depressive disorder diagnosis was well-established based on prior treatment.  

In August 2005, the U.S. Marine Corps Research Center provided division command chronology records for the Veteran's division from January 1975 to June 1975.  They did not include any reports of casualties or of a rafting accident.  

VA provided an additional psychological examination in February 2010.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that while in service he was aboard a raft with ten other men for a reconnaissance mission.  They lost control of the raft and were stranded in open water.  He witnessed several squad members drown.  He was instructed by his sergeant to abandon his rescue efforts, but he disobeyed the order.  He made his way to the beach and was met by two Sergeants.  He did not see any evidence of the perished men, and the incident was kept secret.  

Currently, he reported depression and anxiety.  He noted a suicide attempt during service after ingesting horse tranquilizers.  However, the examiner noted the July 1975 service records showing treatment for drug abuse did not contain any reference to a suicide attempt.  The Veteran also reported anger management difficulties and nightmares.  

Mental status examination was mostly normal, except the examiner found moderately impaired judgment and insight.  The examiner noted that the Veteran's account of the stressor appeared rehearsed and he could not recall details about the incident.  The examiner diagnosed polysubstance abuse in remission per reports of the Veteran.  She concluded that the Veteran does not meet the criteria for PTSD.  She noted the prior PTSD diagnosis by a VA psychiatrist, but explained that she rejected the Veteran's account of the in-service stressor based upon varying accounts of it in the claims file and service records.  

Analysis

The record shows that the Veteran was diagnosed as having PTSD on one occasion just prior to filing his current claim, and that assessments of "rule out PTSD" were made early during the course of the current appeal.  In June 2005, a treatment provider again diagnosed PTSD based on "an unverified event."  The Veteran has apparently not received subsequent psychiatric treatment, and the VA examiner, who did have access to records other than the Veteran's reports, concluded that he did not meet the criteria for the diagnosis of PTSD.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The early diagnoses of PTSD and the subsequent suspicions of PTSD were based on the Veteran's assertions without review of the record.  While the Veteran's reports were competent, his reports have been inconsistent and without substantiation.  The reports reflect no assessments of the Veteran's credibility.  The February 2010 examination did contain such an assessment and considered the record as well as the Veteran's reports at the time of the examination.  This is significant given the Veteran's inconsistent reports and unreliability as a historian.  

In this regard, he has changed the details of his claimed in-service stressors on every occasion when those details have been recorded.  In addition, service department records do not confirm the deaths of any, let alone a squadron of men, during the period when the rafting accident reportedly occurred.  It does not seem plausible that such significant events would be omitted from official records.  Given his inability to consistently describe his stressor, his reports are not deemed credible.  The diagnoses that rely on those incredible reports are; therefore of little, if any, probative value.  The most probative evidence, the recent VA examination, is against a diagnosis of PTSD.  The evidence is, therefore against a finding that the Veteran has a current diagnosis of PTSD.

In addition, the Veteran's claimed stressor is unrelated to combat of the fear of hostile action; hence credible supporting evidence would be required to establish service connection for PTSD.  As just noted, there is no such evidence in this case.  Accordingly, the evidence is against the grant of service connection for PTSD.

Regarding the Veteran reports of a suicide attempt, service records confirm inpatient treatment for drug abuse in June 1975.  There is no indication that suicide was contemplated.  The Veteran admitted to taking an unknown drug, but he did not report suicide intent, nor did the treating psychiatrist refer to any suicide intent.  The Board finds the June 1975 service record probative as to the Veteran psychological status.  See id.; Jandreau.  For these reasons, the Board finds the Veteran not credible in his reports of an in-service suicide attempt and his reports of a suicide attempt have no probative value.  Owens; Caluza.  

The Veteran does not report an additional stressor aside from the rafting accident and consequent suicide attempt.  As explained above, the Board finds the Veteran's reports of rafting accident and consequent suicide attempt to be incredible and have not probative value.  As the Board does not find that there is credible evidence to support the Veteran's reported stressor, his claim for PTSD must fail.  See 38 C.F.R. § 3.304.  

The Veteran has been suspected of having depression on occasion during this appeal.  The recent VA examination did not yield a diagnosis of any acquired psychiatric disability.  Inasmuch as that examination report is the most probative evidence of record, the evidence is against a finding that the Veteran has a current psychiatric disability other than PTSD.  

In addition, to the extent that earlier medical examiners have suggested depression is linked to service, it has only been on the basis of the Veteran's reports of a rafting accident.  See July 2005 VA examination report; November 2003 Social Worker notes.  The Board deems the Veteran's account of a rafting accident to be incredible.  Thus, it cannot serve as the basis for service connection for depression.  38 C.F.R. § 3.303; Owens; Caluza.

The most recent VA examiner did find evidence of a personality disorder, i.e. histrionic personality traits; but personality disorders are not subject to service connection.  38 C.F.R. § 3.303(c) (2010).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for an acquired psychological disorder, to include PTSD, must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

(ii) Hypertension and upper and lower extremity weakness

Service treatment records do not show any complaints or findings regarding hypertension or parenthesis type symptoms on the Veteran's left side.  Notably the Veteran's separation examination, dated in February 1976, reflects normal blood pressure readings and no complaint or findings of left sided weakness.  The Veteran has not reported a continuity of symptomatology for any of these disorders.  

The first clinical evidence of hypertension is in 1996 and the initial evidence of left sided weakness occurred following a February 1998 stroke.  

National Guard records, dated in March 1978, show treatment for a concussion.  In a November 1981 National Guard physical examination, no residuals were reported by the Veteran or noted by the examiner conducting the clinical examination.  The physical examination also showed that the Veteran had a normal blood pressure reading and yielded no findings referable to abnormalities of the extremities.  

In February 1998, the Veteran had a stroke and was found to have left hemiparesis as a residual.  March 1998 Private hospital report; September 1998 VA general medical examination report.  The treatment records note the Veteran's history of hypertension and non-compliance with medicine.  

The Veteran underwent a December 2003 VA hypertension examination.  He reported having headaches and blurry vision that were associated with hypertension.  He denied chest pains, visual "floaters", and shortness of breath.  He was on medications, but did not regularly take them.  Clinical examination confirmed the presence of hypertension and left sided weakness.  The examiner diagnosed mild essential hypertension and commented that he could not find additional disability related to hypertension.  

The Veteran was reexamined by VA in February 2010.  The examiner reviewed the claims file and interviewed the Veteran.  He noted the Veteran was first diagnosed with essential hypertension in 1996 and had a stroke in 1998 that necessitated hospitalization.  He commented that the CAT scan taken in conjunction with the stroke treatment showed hypertensive hemorrhage.  Clinical examination confirmed hypertension and left side hemiparesis.  

The examiner diagnosed well controlled essential hypertension and cerebrovascular accident with left hemiparesis.  He opined that essential hypertension was not present in service.  He noted that service records did not include evidence of hypertension.  He explained that essential hypertension has no identifiable cause and noted the initial diagnosis occurred in 1996.  Regarding the diagnosis of left sided hemiparesis, he believed this was caused by the February 1998 stroke.  He observed that it did not have an onset until many years following service. 

Upon careful review, the Board finds the preponderance of the evidence is against the claims for service connection for hypertension and left upper and lower extremity weakness for the following reasons.  Service treatment records do not include any complaints or findings for any of the claimed disabilities.  The medical evidence does not suggest a continuity of symptomatology exists.  The Veteran was not found to have hypertension until many years after separation.  Notably, the November 1981 National Guard examination report showed a normal blood pressure reading and there were no reports of symptoms of hypertension prior to that time.  There is no evidence otherwise linking current hypertension or extremity weakness to service.

The Board also finds the negative medical opinion expressed in the February 2010 VA examination report probative.  The examiner reviewed the record, interviewed the Veteran, and performed a clinical examination.  He explained that the Veteran's hypertension had no known cause and was not manifested until many years following service.  Regarding the left sided weakness, he attributed it to the February 1998 stroke as it began at that time.  His negative opinions are plausible and supported by the evidence.  They are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

To the extent the Veteran has provided lay reports asserting a nexus, the Board observes that he is competent to report anything capable of lay observation.  See Jandreau; Buchanan.  However, there is no indication that he possesses the specialized medical expertise that necessary to identify the medical pathology of hypertension or parathensia symptoms or a nexus.  Competent medical evidence is required.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As the Veteran is not competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value.  Jandreau; Id.  

There is no competent medical evidence supporting a positive relationship to service for either hypertension or left sided weakness in the upper and lower extremities.  38 C.F.R. § 3.159(a).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims on any basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Notably, the Veteran is not service connected for hypertension.  Hence, his theory of entitlement for left upper and lower extremity weakness as secondary to hypertension must fail.  38 C.F.R. § 3.310.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for hypertension and left upper and lower extremity weakness must be denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD is denied.

Service connection for hypertension is denied.

Service connection for left upper extremity weakness is denied.

Service connection for left lower extremity weakness is denied.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


